Citation Nr: 1621136	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for right shoulder disorder to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) (who is no longer with the Board).  In April 2012, the Board issued a decision that denied appeals seeking service connection.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in an October 2013 letter, the Veteran's attorney requested to have the prior decision vacated and a Travel Board hearing be scheduled before a new decision is issued.  The April 2012 decision was vacated and a new hearing was allowed and in November 2015, the Veteran provided testimony before the undersigned VLJ. 

The record before the Board consists solely of electronic records within the Veterans Benefits Management System and Virtual VA.    




FINDINGS OF FACT

1.  A cervical spine disorder to include arthritis was not manifest during service or within one year of separation.

2.  A right shoulder disorder was not manifest during service and is unrelated to service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  A right should disorder is not proximately due to the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in June 2008 prior to the June 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with his claim in October 2008.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The Board finds the examination of record to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015). The Veteran testified before the undersigned Veterans Law Judge in November 2015.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.



Service Connection Analysis

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for a present disability, a claimant must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir .2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, if arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2015). 

In the instant case, the Veteran's service treatment records, including his separation examination, did not show any shoulder or neck complaints.  The February 1970 separation examination disclosed that the neck, spine, musculoskeletal system and upper extremities were normal.

In May 2008, the Veteran applied for service connection for a cervical spine condition and right shoulder condition.

In September 1988, Dr. S.G.S. saw the Veteran for complaints of right shoulder pain, and noted he did not have neck pain at the time.  The clinician noted an impression of acute right C6 radiculopathy.  MRI imaging showed an impression of spinal stenosis on a congenital and acquired basis and probable acute disc herniation at C5-6 to the right.

In March 1990, the Veteran was seen at the University of Colorado, where he complained of right side neck pain upon flexion.  
At an October 1990 visit to the University of Colorado, a clinician noted that the Veteran had a documented herniated cervical disc at C5-6.  In June of 1990, the Veteran began had right neck and shoulder symptoms.

In October 2008, the Veteran reported to a clinician at Southmoor Psychological Services that one day while in transport in a helicopter, it had a "hard landing" and that he immediately had severe pain in his right arm.  However, because he did not want to jeopardize his assigned position, he did not report to sick call.  The Veteran stated that his pain persisted for about six months and then appeared to go away.  The Veteran stated that after he was separated from the service that his pain became aggravated again.  He stated that in 1988, his severe pain in the right arm reappeared and he sought medical treatment.  He also reported that in 1990, he visited the VA multiple times for treatment of his whiplash, but he received no assistance and that there are no records of his visits at the Brighton office.

In October 2008, the Veteran was afforded a VA examination.  The Veteran reported that in 1968, while on active duty, he was in a hard helicopter landing in Germany, which was associated with a sudden whiplash effect to his neck.  He reported that at the time of the hard landing, he felt a pain in his shoulder which subsequently resolved.  He did not seek medical attention at the time of injury or subsequently.  The examiner opined that the Veteran's right shoulder condition was at least as likely as not related to his neck condition, but that it was less likely than not that his cervical spine condition was related to service.  He opined that given the 18 year gap between service and his 1988 complaints of shoulder and neck pain, that there was insufficient clinical evidence to causally relate the 1988 onset of cervical dysfunction with radiation to the right shoulder with the 18 year remote military incident.

At a March 2011 hearing, the Veteran testified that he experienced whiplash while sitting in a helicopter, which led to a sharp pain in his right shoulder and then shoulder.  The pain stayed with him but slowly, gradually went away over around a six-month period of time, and was gone when he left service, but then reappeared.

The Veteran was afforded another opportunity to testify in November 2015.  He again testified that he experienced a hard landing in a helicopter, but that he did not go to sick call, because he wanted a promotion and did not want to complain or have anyone get into trouble.  He also stated he had no other accidents in which he was subject to whiplash.  

In January 2016, the Veteran submitted a report from orthopedic surgeon Dr. F.G. who noted he had reviewed the Veteran's medical history and given him an orthopedic examination.  The examiner noted review of the above medical history, as well as review of the Veteran's lay testimony regarding his contended accident in service.  The clinician opined that it was more likely than not that the Veteran sustained a cervical spine injury while experiencing a hard landing of his helicopter during service and that the injuries sustained were causally significant in his later development of multi-level degenerative disc disease of the cervical spine, leading to atrophy of the right shoulder muscles.  The examiner noted that given where the Veteran was seated in the helicopter, that without provision for absorption of G-forces, that he likely experienced head and neck extension beyond normal structural anatomical restraints.  The examiner stated that the Veteran sustained injuries without adequate support of the head, and that the Veteran's injuries were on the spectrum of spinal injuries specific to and well documented in helicopter crashes.  He further stated that by reason of chronic inflammation, further progressive anatomical changes occurred at the C4-5 and 5-6 levels over the years and finally became symptomatic, leading to eventual onset of nerve root inflammation.  This led to radiculopathy and neck and shoulder symptoms, and even though the symptoms were acute at onset they were the result of cumulative structural changes.  The examiner noted that the Veteran had no other history of automobile, railroad, diving, or any other traumatic events.  

Here, the preponderance of the evidence is against the claim.  The Veteran has testified that he had an in-service injury due to a helicopter landing.  The Veteran is competent to report that he was in a hard landing and that he had cervical or shoulder pain after the incident.  He has also stated that he did not report the incident and has provided his reasons.  However, neither shoulder nor cervical pathology was "noted" during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease process during service.  38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has stated that he had an on-going problem following the incident and that he had a reason to not report the event at the time.  However, his statements as to on-going symptoms are inconsistent with all the normal findings at separation.  Furthermore, at separation, he denied a history of spine, shoulder, or any other relevant concern.  His testimony that he did not want to get anyone in trouble is not credible in light of his sworn statements at separation.

Here, we are presented with positive and negative evidence.  We have found the remote lay testimony to be far less credible than the contemporaneous in-service reports.  In addition, there is no proof of the claimed disabilities in proximity to separation (not manifest within the presumptive period).  In regard to the statement of Dr. F.G., such evidence is competent.  However, the opinion is primarily based upon the history provided by the Veteran.  Since we have found that history not credible, it necessarily follows that a medical opinion based upon an unreliable history is equally unreliable.  See LaShore v. Brown, 8 Vet App 406 (1995).

In this case, the most probative evidence consists of the service records, his denial of pertinent pathology at separation, the normal findings on the separation examination, initial treatment records reflecting an onset in 1988, and the VA opinion.  The most probative evidence establishes that the remote findings of shoulder and cervical pathology are unrelated to in-service events.

To the extent that it is asserted that a shoulder disorder is due to a service-connected disease or injury, we note that the Veteran is not service-connected for the cervical spine.  Under such circumstances, an allegation of proximate causation or aggravation is not a viable theory of entitlement.


ORDER

Entitlement to service connection for a cervical spine is denied.
Entitlement to service connection for right shoulder disorder is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


